Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. Claims 1 and 6-10 are allowed. The closest prior art of record includes Yoon (US 2018/0158970 A1), Tripp (US 2018/0198008 A1), and Shi (US 2019/0386164 A1). Yoon discloses overlapped solar cells with front bus bar and rear bus bar electrodes wherein the front bus bar electrodes are branched. Shi discloses overlapped solar cells with front bus bar and rear bus bar electrodes wherein there is a support portion provided at the edges of overlap (see Fig. 7). Tripp discloses overlapped solar cells with front bus bar and rear bus bar electrodes wherein the front bus bar electrodes are segmented. No teaching, suggestion, or motivation is found in the prior art to have the entirety of claims 1 and 8, including geometric features of the busbar electrodes, aluminum layer on the solar cells, and interconnection ribbon attachment between solar cells through the through-hole/insertion groove. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726